—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of *264the Supreme Court, Nassau County (Winick, J.), dated May 15, 1997, which granted the plaintiffs’ motion to strike their answer for failure to provide the plaintiffs with outstanding, court-ordered discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the defendants failed to comply with the stipulation dated September 27, Í996, thereby warranting the agreed-upon sanction of striking their answer (see, CPLR 3126; Smith v City of New York, 239 AD2d 337; Pan World Constr. Corp. v 791 Park Ave. Corp., 185 AD2d 105, 107; Will v County of Nassau, 90 AD2d 795). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.